DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of species group 1-A, claims 1-7 and 14-25 in the reply filed on 10/25/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.03(a)).
Claims 8-13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claims. Claims 1-7 and 14-25 are currently examined on the merits.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-7 and 14-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Claim 1 recites the limitation "the Czochralski method".  There is insufficient antecedent basis for this limitation in the claim.

The recited in claim 2 “…a single crystal silicon ingot…” constitutes an indefinite subject matter. It is noted that parent claim 1 already recites a silicon crystal ingot; It is not clear whether “a single crystal silicon ingot” recited in claim 1 refers to the “single crystal silicon ingot” of claim 1 or not. Therefore, the metes and bounds of claim 2 are not readily ascertainable. Clarification and/or correction are/is required. Claim 3 rejected because it depends on claim 2.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claims 3, 5 and 7 recite the broad recitation “at least about 500 Ω-cm,” and the claims also recite “at least about 1,000 Ω-cm, at least about 1,500 Ω-cm, at least 
Regarding claim 14, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 15 recites the broad recitation “less than about 150 mm,” and the claim also recites “less than about 100 mm, less than about 50 mm, less than about 25 mm, or less than about 20 mm (e.g., from about 5 mm to about 150 mm, from about 5 mm to about 100 mm, from about 5 mm to about 50 mm, from about 5 mm to about 25 mm or from about 10 mm to about 25 mm)” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower 
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 17 recites the broad recitation “no more than 60 minutes,” and the claim also recites “30 minutes” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), fourth paragraph:
Subject to the [fifth paragraph of 35 U.S.C. 112 (pre-AIA )], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further 

Claim 20 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. While reciting “the slab is irradiated with light having a wavelength between about 400 nanometers and about 4.5 micrometers”, claim 20 does not further limit the parent claim. It is noted that parent claim 1 recites “irradiating the slab with infrared light”; according to the online dictionary https://www.merriam-webster.com/dictionary/infrared, “infrared” is defined as “situated outside the visible spectrum at its red end —used of radiation having a wavelength between about 700 nanometers and 1 millimeter”; apparently the reciting of the lower value of the wavelength “about 400 nanometers” does not in the infrared light wavelength range, and does not provide further limitation to the lowest value limitation of the infrared light wavelength “700 nanometer”. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 4, 14-17, 19 and 21-25 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al (CN 102181919 A, machine translation, “Li”), and .
Regarding claim 1, Li (entire document) teaches a method of controlling resistivity of a single crystal silicon ingot grown by the Czochralski method (abstract), the method comprising contacting a silicon seed crystal with a silicon liquid (melt) (0027 and 0038), wherein the silicon melt is formed within a furnace by heating raw material and comprises a molten silicon (0026 and 0037); pulling (withdrawing) the silicon seed crystal from the silicon melt to form a test crystal (sample rod) comprising single crystal silicon (abstract, 0009, 0010, 0027, 0038); the sample rod (test crystal) having a generally cylindrical main body and comprising a central axis, a circumferential edge, and a relatively constant diameter (fig 1, 0010, 0019, 0027 and claim 1); processing/grinding (lapping) a plane (apparently having a thickness) (slab) produced from the test silicon single crystal (sample rod) (0010, 0028, 0039 and claim 1), and measuring a resistivity of the plane/slab (0010, 0011, 0028, 0029 and claim 1).
Li teaches that the sample crystal/rod is formed by the Czochralski method, and the sample crystal/rod is processed into the plane/slab, as addressed above, but does not explicitly teach slicing the slab/plane comprising a longitudinal plane encompassing at least a portion of the central axis of the sample rod, and the slab/plane is annealed. However Furukawa (entire document) teaches a method of forming a silicon single crystal ingot, wherein after the ingot is pulled from a silicon 
Li/Furukawa does not explicitly teach irradiating the slab with infrared light. However, it is a known practice that a silicon crystal CZ wafer is irradiated with an infrared light as taught by Tanahashi (0063-0064). Therefore it would have been obvious that one of ordinary skill in the art before the effective filing date of the claimed invention would have modified Li/Furukawa per teachings of Tanahashi in order to remove voids within the wafer (Tanahashi 0064).
Li/Furukawa/Tanahashi teaches measuring a resistivity of the slab as addressed above, but does not explicitly teach measuring a resistivity of the slab 
Regarding claim 2, Li/Furukawa/Tanahashi/SEMI teaches preparing/ growing a second mono-crystal silicon from the silicon melt (Li abstract), meeting the claim.
Regarding claim 4, Li/Furukawa/Tanahashi/SEMI teaches that after measuring the resistivity of the slab/plane (test sample) obtained from the test mono-crystal, if the resistivity of the test sample does not meet the target resistivity, adding/performing a second doping (adding a dopant)  to the melt, and growing a single crystal silicon from the melt having a target resistivity (different from the resistivity of the test/sample crystal) (Li abstract, 0006, 0016, 0030-0034, 0041-0044), meeting the claim.
Regarding claims 14 and 15, Li/Furukawa/Tanahashi/SEMI teaches that a length of the test silicon single crystal is greater than 6 cm (60 mm) (Li claim 2), overlapping the instantly claimed length. Overlapping ranges are prima facie obvious. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) (MPEP 2144.05 I).
m (0.5 to 2 mm) (Furukawa 0064, 0073, 0090, 0096 and 0103), overlapping the instantly claimed thickness. Overlapping ranges are prima facie obvious. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) (MPEP 2144.05 I).
Regarding claim 19, Li/Furukawa/Tanahashi/SEMI teaches that the wafer/slab is irradiated with light having a wavelength of 7-25 micrometers (Tanahashi abstract and 0037-0038), within the instantly claimed range. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) (MPEP 2144.05 I).
Regarding claims 21, 22, 23 and 24, Li/Furukawa/Tanahashi/SEMI teaches that the wafer/slab is irradiated with an intensity sufficient to increase the temperature of the slab to a temperature of 1200 ºC for one hour (Tanahashi 0059), within the instantly claimed range. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) (MPEP 2144.05 I).
Regarding claim 25, Li/Furukawa/Tanahashi/SEMI teaches slicing the slab from the sample crystal/rod comprising the central axis of the sample crystal/rod as addressed above, and further teaches that the resistivity of the test sample (plane/slab) is measured at a plurality of points (Li 0029 and 0040). Therefore one .
Claims 3, 5, 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Li/Furukawa/Tanahashi/SEMI as applied to claims 2 and 4 above, and further in view of Kang et al (US 20180237937 A1, “Kang”).
Regarding claims 3 and 5, Li/Furukawa/Tanahashi/SEMI teaches measuring a resistivity of the slab/plane produced from the single crystal silicon ingot, but does not explicitly teach the resistivity being of at least about 500 Ω-cm, at least about 1,000 Ω-cm, at least about 1,500 Ω-cm, at least about 2,000 Ω-cm, at least about 4,000 Ω-cm, at least about 6,000 Ω-cm, at least about 8,000 Ω-cm, or at least about 10,000 Ω-cm, or from about 500 Ω-cm to about 50,000 ohm-cm, from about 1,000 Ω-cm to about 50,000 ohm-cm, from about 1,500 Ω-cm to about 50,000 ohm- cm, or from about 8,000 Ω-cm to about 50,000 Ω-cm. However Kang (entire document) teaches a method of producing silicon ingot, wherein the silicon ingot has a resistivity of 8 kΩcm or more (abstract and 0007). Therefore it would have been obvious that one of ordinary skill in the art before the effective filing date of the claimed invention would have modified Li/Furukawa/ Tanahashi/ SEMI per teachings of Kang in order to provide a single crystal ingot having a target resistivity to meet various applications (Kang 0006, 0007 and 0056).

Regarding claim 7, Li/Furukawa/Tanahashi/SEMI/Kang teaches that the silicon ingot has a resistivity of 8 kΩcm or more (Kang abstract and 0007), meeting the claim.
Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Li/Furukawa/Tanahashi/SEMI as applied to claim 1 above, and further in view of Shoji Tsuruta et al (US 5449883 A, “Shoji”).
Regarding claim 17, Li/Furukawa/Tanahashi/SEMI teaches that the slab is annealed (apparently at a certain temperature for a certain time period) as addressed above, but does not explicitly teach the anneal to annihilate thermal donors comprises annealing the slab to a temperature greater than about 600°C for no more than 60 minutes, or 30 minutes. However, Shoji (entire document) teaches a method of processing a wafer, wherein a test wafer is processed at a temperature of 600 degrees to 650 degrees for 30 to 60min (col 3 lines 1-6; col 6 lines 49-64). Therefore it would have been obvious that one of ordinary skill in the art before the effective filing date of the claimed invention would have modified Li/Furukawa/ Tanahashi/ SEMI per teachings of Shoji in order to provide suitable conditions for annihilating thermal donors (Shoji abstract).
Regarding claim 18, Li/Furukawa/Tanahashi/SEMI teaches that the slab is annealed (apparently at a certain temperature for a certain time period) as addressed above, but does not explicitly teach the anneal to annihilate thermal In reAller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Li/Furukawa/Tanahashi/SEMI as applied to claim 1 above, and further in view of Fulle et al (US 20140038316 A1, “Fulle”).
Regarding claim 20, Li/Furukawa/Tanahashi/SEMI teaches that the slab is irradiated with a light as addressed above, but does not explicitly teach the light having a wavelength between about 400 nanometers and about 4.5 micrometers. .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Aga et al (US 20080128851 A1) teaches a wafer comprising a silicon crystal base wafer is irradiated by infrared irradiation with a wavelength of 0.7µm to 2µm; Falster et al (US 20060263967 A1) teaches a method for preparing a high resistivity CZ silicon wafer.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hua Qi whose telephone number is (571)272-3193. The examiner can normally be reached 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on (571) 272-1303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/HUA QI/Primary Examiner, Art Unit 1714